DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barton et al. (hereinafter “Barton”), US Pub. No. 2018/0067317, in view of Carollo et al. (hereinafter “Carollo”), US Pub. No. 2017/0227777.
Regarding claim 1, Barton teaches a head mountable display device (fig. 2D), comprising:  a light engine configured to generate light corresponding to image data (fig. 2D, element 202); a housing configured to be positioned relative to a head of a user and to position the light engine in front of an eye of the user (fig. 3A, housing 302); and an optical assembly 
Barton fails to explicitly teach a first layer of multiple coplanar lenses positioned proximate to the light engine.
However, in the same field of endeavor, Carollo teaches a compact near-eye display optic system that includes multiple coplanar lenses (see figs. 5, 9, [0072-0075]).
Therefore, it would have been obvious to a person having ordinary skill in before the effective filing date of the invention to modify Barton to include the feature of Carollo. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency in a virtual environment.
Regarding claim 2, Barton teaches wherein each lens of the first layer, the second layer, and the third layer is the same diameter (fig. 2D and accompanying text).
Regarding claim 3, Barton teaches wherein each lens of the first layer is the same diameter, each lens of the second layer is the same diameter, and each lens of the third layer is the same diameter, and the diameters of the lenses of the first layer are different from the diameters of at least one of the diameters of the lenses of the second layer or the third layer (fig. 2D and accompanying text).
Regarding claim 6, Barton teaches comprising at least a fourth layer of lenses (fig. 2D, lens 212).

Regarding claim 8, Barton teaches wherein the lenses of the third layer comprise a single lens (fig. 2D, lens 210).
Claims 4, 5 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Carollo (see above).
Regarding claims 4, 5 and 9-17, Examiner takes official notice that it would have been obvious and well known to a person having ordinary skill in the art to decide on specific dimensions and lens arrangements based on design needs and specifications.
Allowable Subject Matter
4.	Claims 18-20 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests “wherein a first layer of the at least three layers of lenses comprises multiple adjacent lenses that collectively approximate a size and shape of the light engine” and “an optical assembly comprising a first layer of multiple coplanar lenses that are physically aligned over the pixels in a one-to-one relationship.”
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622